                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA                          FILED
                        GREAT FALLS DIVISION                              JAN 3 1 2019
                                                                       Cieri(, U,S District Court
                                                                         OrstllCl Of Montana
                                                                             Great Falls

UNITED STATES OF AMERICA,                            CR-07-95-GF -BMM

                         Plaintiff,
     vs.                                                    ORDER

 CHARLES EARL JACKSON,

                        Defendant.

      Defendant Charles Earl Jackson has moved for early termination of his

current term of supervised release. (Doc. 59.) The Government opposes the

motion. (Doc. 62.) Jackson's probation officer also opposes the motion. Id. at 3.

The Court conducted a hearing on the motion on January 30,2019. For the reasons

below, the Court will grant Jackson's motion.

      Jackson pleaded guilty to assault with a dangerous weapon in violation of 18

U.S.C. §§ 1153 and 113(a)(3). The Court sentenced Jackson to 120 months

imprisonment followed by three years of supervised release (Docs. 46, 47.)

Jackson's supervised release commenced on November 10,2016, and will end on

November 9,2019. Jackson has completed approximately 25 months of his

supervised release.

      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such
action remains "warranted by the conduct ofthe defendant and the interests of

justice," 18 U.S,C, § 3564(c) The Court must consider the factors in 18 U,S.C. §

3553(a) when evaluating whether to terminate a term of supervised release,

      The record reflects that Jackson has complied with his supervision

conditions. Jackson has demonstrated he is able to conform his conduct to the law.

Jackson has obtained steady employment and has changed his lifestyle to address

the Court's obligations. (Doc. 60 at 2.) Jackson does not pose a threat to the

community. The factors in 18 U.S.c. § 3553 support an early termination or

supervised release,

       Accordingly, IT IS ORDERED:

      I.     Defendant's Motion for Early Termination of Supervised Release

(Doc. 59) is GRANTED.

      DATED this 30th day of January, 2019.




                             Brian Morris 

                             United States District Court fudge 

